DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 11-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on October 5, 2021.
Applicant’s election without traverse of Group I, claims 1-10, in the reply filed on October 5, 2021 is acknowledged.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5, 6, 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Funseth et al ‘271 in view of Klein II et al ‘477.
As to claim 1, Funseth et al ‘271 discloses a programmable networked variable atomizer 100/300 comprising an atomizing portion 170/370; wherein the atomizing portion includes a plurality of miniature fluid control valves 30/32/34; and an air assisted atomizing outlet 40/42/44, see col. 11, lines 51-55, col. 16, lines 15-19 and col. 27, lines 7-13 regarding air induction nozzles; a PNVA electronic module 600 including a microcontroller 620, at least one pulse width modulation driver PWM, see col. 11, line 65 through col. 12, line 19 and col. 14, lines 13-43; a wireless radio, see col. 19, line 29-42 and col. 20, lines 29-33; a differential pressure sensor see claim 12 and an LED 380, see col. 13, lines 32-51, except for a laser targeting LED.  Klein II et al ‘477 discloses a spray device with a light beam targeting and positioning LED laser source, see paragraph [0018].  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention use the LED of Funseth et al ‘271 as a laser targeting LED, as taught by Klein II et al ‘477, since with such a modification the distance to the target can be determined for applying the proper spray pattern.
As to claim 5, see Funseth et al ‘271, and col., 14, lines 32-43 and col. 14, line 56 through col. 16, line 36.
As to claim 6, see Funseth et al ‘271, and claim 12 and col. 14, lines 32-43 and sensors detecting flow rate and evidence of plug detection.  
As to claim 8, see Funseth et al ‘271, and col. 10, line 13-17 and col. 12, line 65 through col. 13, line 19.
As to claim 9, see Funseth et al ‘271, and col. 19, lines 29-42 and col. 20, lines 29-33.
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Funseth et al ‘271 in view of Klein II et al ‘477 as applied to claim 1 above, and further in view of Sherment ‘018.
As to claim 2, Funseth et al ‘271, as modified by Klein II et al ‘477, as discussed above, discloses a PNCVA assembly comprising all the featured elements of the instant invention, and further discloses the plurality of miniature fluid control valves including a solenoid valve that opens to allow fluid to flow, see Funseth et al ‘271, col. 6, lines 9-29 and solenoid valves, except for the fluid being a lubricating cooling fluid.  In addition, Funseth et al ‘271, also discloses the capability of using these types of devices for spraying water, see col. 1, lines 36-38, where water is known to be a lubricating cooling fluid.  Sherment ‘018, discloses a spraying device for applying water to a surface for lubricating and cooling the surface, see col. 1, line 63 through col. 2, line 7.   It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention that in Funseth et al ‘271, as modified by Klein II et al ‘477, water flowing through the plurality of miniature fluid control valves including a solenoid valve that opens to allow the water, a known lubricating and cooling fluid as taught by Sherment ‘018, to flow, would be capable of being used as a lubricating cooling fluid in the apparatus of Funseth et al ‘271, as modified by Klein II et al ‘477.

Allowable Subject Matter
Claims 3, 4, 7 and 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.   Symonds ‘544 and Herbsman et al ‘426 disclose spraying devices that are used to spray either lubricating fluids or paint.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN J GANEY whose telephone number is (571)272-4899. The examiner can normally be reached M-F 9am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur Hall can be reached on (571)270-1814. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.








Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

STEVEN J. GANEY
Primary Examiner
Art Unit 3752



/STEVEN J GANEY/            Primary Examiner, Art Unit 3752